DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 49 are objected to because of the following informalities:  
Regarding Claim 49, the limitation “an actuator” should be amended to recite “the actuator”, because the actuator has been claimed in Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 10, 15, 16 and 49-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150065912 A1 to Peliks.
Regarding Claim 1, Peliks discloses an apparatus, comprising inter alia: 
an elongated member (cutter tube 10) comprising a cutting portion (distal end 12) and a side wall ([0033] The wall thickness of the cutter tube 10), the cutting portion being configured to cut a target sample when the elongated member is moved ([0027] The cutter tube terminal distal end 12 of the cutter tube 10 may be sharpened. For example, the cutter tube terminal distal end 12 may be mechanically and/or chemically sharpened), and the side wall defining an internal volume within which at least a portion of the target sample can be received (the interior of the cutting tube 10) ([0029] A tissue sample may be cored by spinning the cutter tube 10 about the tubular longitudinal axis 8 while advancing the cutter tube 10 forward into a mass of tissue); and 
a retention member (partoff tab 30) movably coupled to the elongated member, the retention member comprising an engagement portion (cantilevered tab 38) and an actuation member (second length 49b); 
the actuation member (second length 49b) of the retention member is configured to be coupled to an actuator (actuator 32) ([0034] The actuator 32 may be free to slide in the track created by the straight wire 41 …);
the engagement portion (cantilevered tab 38) of the retention member moves between a first position (Fig. 6a and also Fig. 2c) and a second position (Fig. 6b and also Fig. 2d) as the retention member is actuated by the actuator ([0028] The multiple instances of the partoff tab 30 can be actuated by the same actuator 32 or multiple instances of the actuator 32);
the engagement portion (cantilevered tab 38) of the retention member includes a flexure (flex point 74c) at a proximal end portion of the engagement portion that allows the engagement portion to move between a first position in which a distal portion of the engagement portion is substantially aligned with the side wall of the elongated member ([0037] The cantilevered tab 38 may rest flush and/or co-planar with the remainder of the partoff tab 30 when in the coring configuration) (Fig. 6a) and a second position in which the distal end portion of the engagement portion is disposed within the internal volume as the retention member is actuated by the actuator ([0037] When in the partoff configuration, the cantilevered tab 38 may extend past the partoff tab 30) (Fig. 6b) (note that flexure 49b as best seen in Figs. 6a and 6b flexes between two differing positions as best seen in Figs. 6a and 6b);
the engagement portion at the second position exerts a force on the target sample within the internal volume ([0037] The cantilevered tab 38 may provide the same function as the partoff tab 30 (e.g., partoff a tissue sample and/or obstruct the cutter tube terminal distal end 12)); 
the retention member and the side wall are monolithically constructed ([0027] For example, the partoff tab 30 and the actuator 32 may be formed by laser cutting and/or stamping the cutter tube 10) ([0037] FIG. 6a and FIG. 6b illustrate that a cantilevered tab 38 may be secured to and/or cut from the partoff tab 30);
the side wall comprises a first notch (open space between partoff tab 30 and cutter tube 10 inside box, as shown below in annotated Fig. 6a) that surrounds a portion of the retention member (partoff tab 30) except for the flexure (the space between partoff tab 30 and the cutter tube 10, defined in the box below, surrounds at least a portion of partoff tab 30 and does not include the flexure which is located outside of the boxed area); and 

    PNG
    media_image1.png
    288
    532
    media_image1.png
    Greyscale

the retention member comprises a second notch that surrounds a portion of the actuation member (actuator 32) (open space between partoff tab 30, second length 49b and actuator 32 and the cutter tube 10 inside box, as shown below in annotated Fig. 6a).

    PNG
    media_image2.png
    288
    532
    media_image2.png
    Greyscale

Regarding Claim 2, Peliks discloses the apparatus of claim 1, wherein: the cutting portion comprises a cutting edge at an end surface of the elongated member; the end surface defines an opening in fluid communication with the internal volume; and the cutting edge surrounds the opening (as best seen in Figs. 2c and 2d).
Regarding Claim 3, Peliks discloses the apparatus of claim 1, wherein: the cutting portion comprises a cutting edge at an end surface of the elongated member, the cutting edge being any one of a beveled cutting edge, a serrated cutting edge, or a trephine cutting edge ([0027] The cutter tube terminal distal end 12 of the cutter tube 10 may be sharpened. For example, the cutter tube terminal distal end 12 may be mechanically and/or chemically sharpened).
Regarding Claim 4, Peliks discloses the apparatus of claim 1, wherein band the engagement portion is configured to rotate relative to the side wall when the engagement portion is moved from the first position to the second position (as best seen in Fig. 6b).  
Regarding Claim 7, Peliks discloses the apparatus of claim 1, wherein: the retention member (partoff tab 30) comprises a flexure (37c) configured to deform when an actuation force is exerted on the retention member to move the engagement portion from the first position to the second position (as best seen in Fig. 2d and 6b).    
Regarding Claim 8, Peliks discloses the apparatus of claim 7, wherein: the side wall forms a cylinder that defines the internal volume; and the flexure defines an angle about a circumference of the cylinder when the engagement portion is in the first position, the angle being between about 20 degrees and about 40 degrees ([0030] The partoff angle 85 may be from about 10 degrees to about 45 degrees when parting off).
Regarding Claim 10, Peliks discloses the apparatus of claim 1, wherein: the flexure (737c) is configured to deform when the actuator exerts an actuation force on the actuation member to move the engagement portion from the first position to the second position; the engagement portion rotates relative to the side wall about a pivot axis when the flexure deforms; and the flexure is configured to deform elastically when the actuator exerts the actuation force (as best seen in Figs. 6a and 6b).
Regarding Claim 15, Peliks discloses the apparatus of claim 1, wherein: the apparatus further comprises a second retention member movably coupled to the elongated member; the second retention member comprises a second engagement portion that moves between a third position and a fourth position when the second retention member is actuated; and the second engagement portion at the fourth position exerts a second force on the target sample within the internal volume ([0037] The partoff tab 30 may contain multiple cantilevered tabs 38).
Regarding Claim 49, Peliks discloses an actuator (actuator 32) ([0034] The actuator 32 may be free to slide in the track created by the straight wire 41 …) coupled to the actuation member (49b) such that the actuation member is deformed relative to the engagement portion (cantilevered tab 38) prior to moving the elongated member (cutter tube 10) to cut the target sample.
Regarding Claim 50, Peliks discloses wherein the second notch surrounds a portion of the actuation member except for a connecting portion (39a and 39b) of the actuation member at a distal end of the actuation member connecting the actuation member to the retention member (note that 39a and 39b are not part of the second notch).

    PNG
    media_image2.png
    288
    532
    media_image2.png
    Greyscale


Regarding Claim 51, Peliks discloses an apparatus, comprising inter alia: 
an elongated member (cutter tube 10) comprising a cutting portion (distal end 12) and a side wall ([0033] The wall thickness of the cutter tube 10), the cutting portion being configured to cut a target sample when the elongated member is moved moved ([0027] The cutter tube terminal distal end 12 of the cutter tube 10 may be sharpened. For example, the cutter tube terminal distal end 12 may be mechanically and/or chemically sharpened), and the side wall defining an internal volume within which at least a portion of the target sample can be received (the interior of the cutting tube 10) ([0029] A tissue sample may be cored by spinning the cutter tube 10 about the tubular longitudinal axis 8 while advancing the cutter tube 10 forward into a mass of tissue); and 
a retention member (partoff tab 30) movably coupled to the elongated member, the retention member comprising an engagement portion (cantilevered tab 38) and an actuation member (second length 49b);
wherein the actuation member (second length 49b) of the retention member is configured to be coupled to an actuator (actuator 32) ([0034] The actuator 32 may be free to slide in the track created by the straight wire 41 …); 
the engagement portion (cantilevered tab 38) of the retention member moves between a first position (Fig. 6a and also Fig. 2c) and a second position (Fig. 6b and also Fig. 2d) as the retention member is actuated by the actuator ([0028] The multiple instances of the partoff tab 30 can be actuated by the same actuator 32 or multiple instances of the actuator 32); 
the engagement portion (cantilevered tab 38) at the second position exerts a force on the target sample within the internal volume ([0037] The cantilevered tab 38 may provide the same function as the partoff tab 30 (e.g., partoff a tissue sample and/or obstruct the cutter tube terminal distal end 12)); 
the side wall comprises a first notch that surrounds a portion of the retention member such that only a proximal end portion of the retention member is directly coupled to the side wall (as shown below in annotated Fig. 6b); and

    PNG
    media_image3.png
    314
    494
    media_image3.png
    Greyscale
 
the retention member comprises a second notch that surrounds a portion of the actuation member (actuator 32) (open space between partoff tab 30, second length 49b and actuator 32 and the cutter tube 10 inside box, as shown below in annotated Fig. 6a).

    PNG
    media_image2.png
    288
    532
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 19, 20, 23, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150065912 A1 to Peliks.
Peliks discloses an apparatus, comprising inter alia: 
an elongated member (cutter tube 10) comprising a cutting portion (distal end 12) and a side wall ([0033] The wall thickness of the cutter tube 10), the cutting portion being configured to cut a target sample as the elongated member is moved ([0027] The cutter tube terminal distal end 12 of the cutter tube 10 may be sharpened. For example, the cutter tube terminal distal end 12 may be mechanically and/or chemically sharpened), and the side wall defining an internal volume within which at least a portion of the target sample can be received (the interior of the cutting tube 10) ([0029] A tissue sample may be cored by spinning the cutter tube 10 about the tubular longitudinal axis 8 while advancing the cutter tube 10 forward into a mass of tissue); 
a first retention member (partoff tab 30) monolithically constructed with and movably coupled to the elongated member ([0027] For example, the partoff tab 30 and the actuator 32 may be formed by laser cutting and/or stamping the cutter tube 10) ([0037] FIG. 6a and FIG. 6b illustrate that a cantilevered tab 38 may be secured to and/or cut from the partoff tab 30), the first retention member comprising a first engagement portion (cantilevered tab 38) and an actuation member (second length 49b), the first engagement portion being configured to move between a first position (Fig. 6a and also Fig. 2c) and a second position (Fig. 6b and also Fig. 2d), the first engagement portion being configured to exert a first force on the target sample when the first engagement portion is in the second position ([0037] The cantilevered tab 38 may provide the same function as the partoff tab 30 (e.g., partoff a tissue sample and/or obstruct the cutter tube terminal distal end 12)), and the actuation member being configured to be coupled to an actuator that moves the first engagement portion from the first position to the second position (as best seen in Fig. 2d and 6b); 
the first engagement portion of the first retention member includes a flexure (flex point 74c) at a proximal end portion of the first engagement portion that allows the first engagement portion to move between the first position in which a distal end portion of the first engagement portion is substantially aligned with the side wall of the elongated member ([0037] The cantilevered tab 38 may rest flush and/or co-planar with the remainder of the partoff tab 30 when in the coring configuration) (Fig. 6a) and the second position in which the distal end portion of the first engagement portion is disposed within the internal volume as the first retention member is actuated by the actuator ([0037] When in the partoff configuration, the cantilevered tab 38 may extend past the partoff tab 30) (Fig. 6b) (note that flexure 49b as best seen in Figs. 6a and 6b flexes between two differing positions as best seen in Figs. 6a and 6b),  the side wall comprises a first notch (open space between partoff tab 30 and cutter tube 10 inside box, as shown below in annotated Fig. 6a)  that surrounds a portion of the first retention member (partoff tab 30) except for the flexure (49b) (the space between partoff tab 30 and the cutter tube 10, defined in the box below, surrounds at least a portion of partoff tab 30 and does not include the flexure 49b); 

    PNG
    media_image1.png
    288
    532
    media_image1.png
    Greyscale

and the first retention member comprises a second notch that surrounds a portion of the actuation member (second length 49b) (open space between partoff tab 30, second length 49b and actuator 32 and the cutter tube 10 inside box, as shown below in annotated Fig. 6a);

    PNG
    media_image2.png
    288
    532
    media_image2.png
    Greyscale

the engagement portion of the first retention member is aligned with the side wall when the engagement portion of the first retention member is in the first position; and the engagement portion of the first retention member is configured to rotate relative to the side wall when moved from the first position to the second position (as best seen in Fig. 6b);
the first retention member comprises a flexure configured to deform when the actuator exerts an actuation force on the actuation member of the first retention member to move the first engagement portion from the first position to the second position (as best seen in Fig. 2d and 6b);
the actuation member is within the internal volume (as best seen in Fig. 6b); the side wall defines a first notch that surrounds a portion of the first retention member (the first notch is defined as the space/cut between the side wall and the retention member, as best seen in Fig. 6b); the side wall defines a second notch that separates an edge of the flexure from the side wall (the second notch is defined as the space/cut between the side wall and the retention member, as best seen in Fig. 6b); and the flexure is configured to deform elastically when the actuator exerts the actuation force (as best seen in Fig. 6b);
wherein the side wall forms a cylinder that defines the internal volume (as best seen in Figs. 6a and 6b); the side wall defines a notch that separates an edge of the flexure from the side wall such that the engagement portion rotates relative to the side wall about a pivot axis when the flexure deforms (the first notch is defined as the space/cut between the side wall and the retention member, as best seen in Fig. 6b) (the second notch is defined as the space/cut between the side wall and the retention member, as best seen in Fig. 6b); and a ratio of a length of the edge to a diameter of the cylinder is between about 0.2 and 1.0 (as best seen in Fig. 2c and 2d, the length of the cutting edge is also the same as the diameter of the cylinder, and therefore the ratio between the two elements is 1.0);
Peliks discloses the claimed invention as set forth and cited above except for expressly disclosing a second retention member monolithically constructed with and movably coupled to the elongated member, the second retention member comprising a second engagement portion configured to move between a third position and a fourth position when the second engagement portion of the second retention member is actuated, the second engagement portion of the second retention member being configured to exert a second force on the target sample when the second engagement portion is in the fourth position, an actuation member of the second retention member is configured to be coupled to a second actuator, the second actuator being configured to move the engagement portion of the second retention member from the third position to the fourth position and wherein the second retention member comprises a second actuation member configured to be coupled to the actuator; and the actuator is configured to move the engagement portion of the second retention member from the third position to the fourth position.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly of Peliks having an additional second retention member, engagement members and retention members, since it has the mere duplication of the essential working parts of a device involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. The applicant argues that the claims as amended overcome the prior art of record. Upon further review of the prior art, the examiner has determined that the prior art of records reads on the claims as amended.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791